Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an intelligent toilet, classified in G01N 33/493.
II. Claims 12-16, drawn to an intelligent toilet, classified in A61B 10/007.
III. Claims 17-20, drawn to an intelligent toilet, classified in E03D 5/022.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different designs, modes of operation and effects since Group I has the design and mode of operation of an intelligent toilet comprising a urine collection system integrated with a seat assembly of the intelligent toilet, wherein the urine collection system has the effect of collecting urine from a user using an arm that is movable within the toilet bowl of the intelligent toilet between a use position and a non-use position, and wherein the arm includes a receiving aperture configured to receive a test strip for capturing urine from a user. Group II has the design and mode of operation of an intelligent toilet comprising a urine collection system that includes a valve integrated into an opening of the toilet bowl and an analyzer located in the toilet base, and a platform extending from a lower front of the toilet bowl body comprising a foot warmer, a heart rate sensor and a scale, wherein the intelligent toilet has the effect of measuring parameters of a user such as heart rate and a weight of the user in combination with analyzing urine and outputting health data from the user. Group I does not require a valve integrated into an opening of a toilet bowl in order to collect urine from a user, and does not require a platform extending from a lower front of a toilet bowl body, wherein the platform includes a foot warmer, a heart rate sensor and a scale. Group II does require a urine collection system integrated into a seat assembly which comprises an arm that is movable within a toilet bowl of an intelligent toilet between a use position and a non-use position, and wherein the arm includes a receiving aperture configured to receive a test strip for capturing urine from a user.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different designs, modes of operation and effects since Group I has the design and mode of operation of an intelligent toilet comprising a urine collection system integrated with a seat assembly of the intelligent toilet, wherein the urine collection system has the effect of collecting urine from a user using an arm that is movable within the toilet bowl of the intelligent toilet between a use position and a non-use position, and wherein the arm includes a receiving aperture configured to receive a test strip for capturing urine from a user. Group III has the design and mode of operation of an intelligent toilet comprising an analyzer integrated into at least one of a toilet base and a seat assembly to test urine of a user and output health data of the user, and a posture module comprising a sensor to measure and output a signal of a posture of a user when seated on a seat of the toilet, wherein the intelligent toilet has the effect of using a control module to receive a posture signal of a user when seated on the toilet and compare the posture signal to a threshold range. Group I does not require a posture module comprising a sensor to measure and output a signal of a posture of a user when seated on a seat of the toilet, and does not require a control module to receive the posture signal of the user when seated on the toilet and compare the posture signal to a threshold range. Group III does require a urine collection system integrated into a seat assembly which comprises an arm that is movable within a toilet bowl of an intelligent toilet between a use position and a non-use position, and wherein the arm includes a receiving aperture configured to receive a test strip for capturing urine from a user.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different designs, modes of operation and effects since Group II has the design and mode of operation of an intelligent toilet comprising a urine collection system that includes a valve integrated into an opening of the toilet bowl and an analyzer located in the toilet base, and a platform extending from a lower front of the toilet bowl body comprising a foot warmer, a heart rate sensor and a scale, wherein the intelligent toilet has the effect of measuring parameters of a user such as heart rate and a weight of the user in combination with analyzing urine and outputting health data from the user. Group III has the design and mode of operation of an intelligent toilet comprising an analyzer integrated into at least one of a toilet base and a seat assembly to test urine of a user and output health data of the user, and a posture module comprising a sensor to measure and output a signal of a posture of a user when seated on a seat of the toilet, wherein the intelligent toilet has the effect of using a control module to receive a posture signal of a user when seated on the toilet and compare the posture signal to a threshold range. Group II does not require a posture module comprising a sensor to measure and output a signal of a posture of a user when seated on a seat of the toilet, and does not require a control module to receive the posture signal of the user when seated on the toilet and compare the posture signal to a threshold range. Group III does not require a valve integrated into an opening of a toilet bowl in order to collect urine from a user, and does not require a platform extending from a lower front of a toilet bowl body, wherein the platform includes a foot warmer, a heart rate sensor and a scale.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266.  The examiner can normally be reached on Monday-Thursday, 6:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 13, 2021